CLAY, Circuit Judge,
Dissenting.
Defendant appeals the district court’s judgment sentencing him to 66 months *286imprisonment on a conditional guilty plea to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). The sentence was imposed after the district court denied the defendant’s motion to suppress evidence; the defendant contends that the warrant authorizing the search of his residence was not supported by probable cause and, further, that the search could not be saved by the good faith exception to the exclusionary rule.
The search warrant in question was issued for a residence wherein intoxicating liquor was allegedly being purchased in a county in Tennessee which bans the sale of liquor. The warrant was issued based upon an affidavit of an Agent Lawson of the Tennessee Alcohol Beverage Commission who relied upon assurances from an Officer Bowman that a reliable informant had furnished information concerning the illegal sale of liquor at the location in question. Agent Lawson’s affidavit was a bare bones affidavit indicating that the “reliable, confidential informant” had purchased intoxicating liquor from an individual at the residence within the last 72 hours. The affidavit was not particularized, was lacking in specificity, and failed to indicate that there were any other sales at that location, or that the informant had observed any evidence of illegal sales on the premises, or had reason to believe that the illegal activity was continuing at the residence. Moreover, the alleged additional statements, which were apparently made by Officer Bowman and not Agent Lawson — the actual affiant in this case— cannot be used to support the bare bones affidavit because there is no evidence that these statements were sworn. Although the majority acknowledges that we may not consider these additional statements, it somehow reaches the conclusion these statements “gave the officers and Judge Beal good reason to believe that a search would uncover additional illegal alcohol.” The majority therefore applies the Leon “good faith” exception to save the fruits of this otherwise illegal search.
I believe the good faith exception would not save the invalid warrant inasmuch as the affidavit was so lacking in indicia of probable cause as to render official belief in the existence of probable cause objectively unreasonable. The majority opinion states that “there was no reason to suppose that Mr. Parker had subsequently moved his bootlegging operations away from his house.” But this argument overlooks the point that there is no indication in the record that Defendant even had a “bootlegging operation” at his residence in the first place. One transaction does not an operation make. Although our en banc decision in Allen allowed some departure from the requirements of Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983), Allen does not completely repudiate our holding in United States v. Weaver, 99 F.3d 1372, 1378 (6th Cir.1996). In suppressing the fruits of a search in Weaver, we noted that the affidavit lacked probable cause to believe that any marijuana previously observed by an informant would be left to be discovered by a search because the affidavit contained no mention of the quantity of drugs observed. Id. at 1378. Likewise, in the case at bar there are serious deficiencies in the affidavit inasmuch as it fails to demonstrate the likelihood of any contraband being on the premises at the time a warrant would be executed. The confidential informant did not reveal to the officers any information regarding the quantity of liquor on the premises. And there was no other indication either in the affidavit or in the alleged additional statements that Defendant had some supply of illegal alcohol at his home. Thus, there was no evidence or even an allegation of continuing illegal activity on the premises, and no inference could be drawn that there would be any contraband *287on the premises at the time the warrant was executed.
As I read the majority opinion, it holds that the officers’ and magistrate’s knowledge of the alleged additional statements regarding the controlled buys provided probable cause while simultaneously holding that consideration of these statements by the magistrate was impermissible because they were unsworn. Even if this proposition could pass logical muster, it is unworkable as a practical matter. The record is unrebutted that the magistrate issuing the warrant makes it a practice to refuse to consider oral statements outside the affidavit in making his probable cause determinations. Furthermore, the magistrate was precluded from considering such statements under Tennessee law. See State v. Moon, 841 S.W.2d 336, 338 (Tenn.Crim.App.1992) (“[I]n Tennessee, probable cause to support the issuance of the warrant must appear in the affidavit and judicial review of the existence of probable cause will not include looking to other evidence provided to or known by the issuing magistrate or possessed by the affiant.”). These facts make it unlikely that the officers could believe that unsworn statements were considered by the issuing magistrate and even raise doubt as to whether these alleged statements were made at all.
The record clearly shows that Officer Bowman and Agent Lawson each had a completely different factual version of the controlled buy. Agent Lawson testified at the suppression hearing that he and Officer Bowman, along with two other officers, drove the confidential informant within a few hundred feet of Mr. Parker’s residence and let him out on the street, at which point they drove around the block and picked him up a few moments later. Agent Lawson further testified that he did not see the informant go into Parker’s house and that he was not really sure which house he actually entered. But after a ten-day recess, Officer Bowman testified that the officers dropped the informant off in the driveway and that he actually saw the informant go to the residence. This overt discrepancy in the testimony on such a controlling point requires more than a mere credibility determination by the magistrate below; under the circumstances, the discrepancy actually calls into question the basis for the probable cause determination. It is unclear why the prosecutor did not attempt to explain or justify why Agent Lawson’s testimony conflicted with that of Officer Bowman on such a crucial point. Further, we do not have the benefit of any indication from the issuing magistrate as to the circumstances surrounding his decision to issue the warrant. There is simply nothing on this record to justify the majority’s conclusion that the officers can be said to have relied in good faith upon the warrant.
For the foregoing reasons, I would suppress the evidence, and I therefore respectfully dissent.